Dismissed and Opinion filed August 29, 2002








Dismissed and Opinion filed August 29, 2002.
 





 





In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00514-CV
____________
 
ROBERT RIVERA, Appellant
 
V.
 
UNION PACIFIC INSURANCE COMPANY, Appellee
 

 
On
Appeal from the 152nd District Court
Harris County, Texas
Trial
Court Cause No. 99-42890
 

 
M
E M O R A N D U M   O P I N I O N
This
is an appeal from a judgment signed February 7, 2002.  On August 21, 2002, appellant filed a motion
to dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is granted.
Accordingly,
the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed August 29, 2002.
Panel consists of Chief Justice
Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P.
47.3(b).